           Case 1:19-cv-02965-VEC Document 68 Filed 10/02/20 Page 1 of 4

                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 10/2/2020
 ------------------------------------------------------------ X
 PASTOR NESTOR VICTOR, INDIVIDUALLY :
 AND ON BEHALF OF OTHERS SIMILARLY :
 SITUATED,                                                    :
                                                              :   19-CV-2965 (VEC)
                                              Plaintiff,      :
                                                              :       ORDER
                            -against-                         :
                                                              :
 SAMS DELI GROCERY CORP. (D/B/A SAM'S :
 DELI), SAMEER ALI, WALID MOHAMED                             :
 SEIDI, and LOU DOE,                                          :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 30, 2020, the Court was notified that through the magistrate,

an agreement was reached on all issues; and

        WHEREAS this case involves claims brought under the Fair Labor Standards Act

(“FLSA”);

        IT IS HEREBY ORDERED THAT the parties may not dismiss this action with prejudice

unless the settlement agreement has been approved by either the Court or the Department of

Labor (DOL). See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

Accordingly, to the extent the parties wish to dismiss this action with prejudice, they must either

file a joint letter motion requesting that the Court approve the settlement agreement or,

alternatively, provide documentation of the approval by DOL. Any letter motion, along with the

settlement agreement, must be filed on the public docket by October 30, 2020. The letter

motion must explain why the proposed settlement is fair and reasonable and should discuss, at a

minimum, the following factors:
         Case 1:19-cv-02965-VEC Document 68 Filed 10/02/20 Page 2 of 4




       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm's-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Medley v. Am.

Cancer Soc., No. 10-CV-3214(BSJ), 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). The

letter must also address whether there is a bona fide dispute as to the number of hours worked or

the amount of compensation due and how much of the proposed settlement plaintiff’s attorney

shall be seeking as fees. See Cheeks, 796 F.3d at 206. Absent special circumstances, the Court

will not approve any settlement agreement that is filed under seal or in redacted form. See id.

       The Second Circuit has left open for future decision whether an FLSA case may be

settled without Court or DOL approval and dismissed without prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A). See id. at 201 n.2 (“[W]e leave for another day the question of

whether parties may settle [FLSA] cases without court approval . . . by entering into a Rule

41(a)(1)(A) stipulation without prejudice.”). If the parties wish to proceed without Court or

DOL approval, they must submit a stipulation pursuant to Federal Rule of Civil Procedure

41(a)(1)(A). Any such stipulation must be filed on the public docket within 30 days and must

be accompanied by an affirmation from Plaintiff’s counsel (1) stating that the Plaintiff(s) have

been clearly advised that the settlement of this case does not preclude them from filing another

lawsuit against the same Defendant(s) and (2) affirming that the settlement agreement does not

contain a release of the Defendant(s). See, e.g., Elfenbein v. Gulf & W. Indus., Inc., 590 F.2d

445, 449 (2d Cir. 1978) (per curiam) (“[A] dismissal without prejudice permits a new action

(assuming the statute of limitations has not run) without regard to Res judicata principles.”




                                                  2
         Case 1:19-cv-02965-VEC Document 68 Filed 10/02/20 Page 3 of 4




(quoting Rinieri v. News Syndicate Co., 395 F.2d 818, 821 (2d Cir. 1967)). The parties are

warned that this option runs the risk that the case may be reopened in the future.

       In the alternative, the parties may consent to conducting all further proceedings before

this case’s assigned Magistrate Judge by completing the attached consent form by October 15,

2020, which permits the Magistrate Judge to enter a final disposition in the case. As the form

indicates, no adverse substantive consequences will arise if the parties choose not to proceed

before the Magistrate Judge.

       If no consent form, letter or stipulation is filed by October 30, 2020, a conference shall

be held on November 6, 2020 at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall U.S.

Courthouse, 40 Foley Square, New York, New York 10007.

SO ORDERED.

Date: October 2, 2020                                ______________________ _______
                                                     _________________________________
      New York, NY                                   VALERIE CAPRONII
                                                     United States District Judge




                                                 3
                        Case 1:19-cv-02965-VEC Document 68 Filed 10/02/20 Page 4 of 4
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
